Citation Nr: 1007628	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-01 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for arthritis of the left knee.

2.  Entitlement to an initial disability rating higher than 
10 percent for subluxation of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to March 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the North 
Little Rock, Arkansas Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO granted service connection for left knee 
arthritis and left knee subluxation.  The RO assigned 10 
percent ratings for each of those disabilities.

In September 2006, the Veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  In 
December 2007, and again in July 2009, the Board remanded the 
case for the development of additional evidence.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives.  The Board will proceed with review.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran is also service connected for a right knee 
disability.  The evidence indicates that the Veteran 
underwent a total right knee replacement in April 2007.  Such 
matter is REFERRED to the RO for any action deemed necessary. 


FINDINGS OF FACT

1.  Arthritis of the Veteran's left knee has been manifested 
by pain, diminished endurance, and slight limitation of 
motion.

2.  Subluxation of the Veteran's left knee has been 
manifested by episodes of giving way, some findings of 
laxity, and some locking.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2009).

2.  From April 22, 2004, subluxation of the Veteran's left 
knee more nearly approximates the criteria for a 20 percent 
disability rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued 
in June 2004 and March 2006.  In those letters, the RO 
advised the Veteran what information and evidence was needed 
to substantiate a claim for service connection.  A January 
2008 letter provided notice regarding the Veteran's claim for 
a higher rating.  The letters informed the Veteran what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The March 2006 and the January 2008 letters also advised the 
Veteran how VA determines disability ratings and effective 
dates.  The case was last adjudicated in a September 2009 
supplemental statement of the case.

In any event, the appeal arises from the initial award of 
service connection.  In Dingess, the Court held that in cases 
in which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post-service treatment 
records, VA examination reports, and the transcript of the 
September 2006 Travel Board hearing.

The Veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
Veteran actively participated in the claims process by 
submitting written argument and testifying at a hearing.  
Thus, the Veteran was provided with a meaningful opportunity 
to participate in the claims process, and he has done so.  
Any error in the sequence of events or content of the notices 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  VA has 
substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.

Ratings for Left Knee Disabilities

The Veteran appealed the initial ratings of 10 percent each 
that the RO assigned for left knee arthritis and subluxation.  
Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The RO granted service connection for the Veteran's left knee 
disabilities effective April 22, 2004.  In this case, the RO 
granted separate ratings for two left knee disabilities, 
arthritis and subluxation.  See VAOPGCPREC 9-98 and 23-97

Under the rating schedule, arthritis is rated based on 
limitation motion of the affected joint.  If the limitation 
of motion is noncompensable under the diagnostic code for the 
specific joint, arthritis is rated at 10 percent for each 
major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of flexion of the leg at the knee is rated at 30 
percent if flexion is limited to 15 degrees, 20 percent if 
limited to 30 degrees, 10 percent if limited to 45 degrees, 
and 0 percent if limited to 60 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Full extension of the leg at the knee 
is to 0 degrees.  Limitation of extension is rated at 50 
percent if extension is limited to 45 degrees, 40 percent if 
limited to 30 degrees, 30 percent if limited to 20 degrees, 
20 percent if limited to 15 degrees, 10 percent if limited to 
10 degrees, and 0 percent if limited to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Recurrent subluxation or lateral instability of the knee is 
rated at 30 percent if severe, 20 percent if moderate, and 10 
percent if slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Veteran has had VA medical treatment for musculoskeletal 
disorders, including problems with his left knee.  He had a 
primary care visit in March 2002, to address pain, locking, 
and giving way in his left knee.  He stated that he had 
fallen a couple of times due to those left knee symptoms.  He 
reported that the symptoms had been bothering him constantly 
since the summer of 2001.  The treating clinician noted that 
the Veteran limped, and had difficulty getting up onto and 
down from the examination table.  The clinician described the 
Veteran's left knee as unstable and painful, and recommended 
the use of a cane at all times.

In a follow-up visit later in March 2002, the Veteran 
reported that pain in his left knee had worsened over the 
last couple of years.  He stated that the knee locked up, and 
occasionally required a manipulation to free it.  He 
indicated that the knee also gave way.  He reported that he 
used a cane because of his left knee pain.  On examination, 
the physician found no tenderness on palpation of the 
Veteran's left knee.  The Lachman test had normal results.  
There was no laxity to varus stress.  To valgus stress, there 
was laxity of approximately 5 degrees, with no significant 
discomfort.  Left knee x-rays showed a relatively well-
maintained joint, with minimal evidence of degenerative 
changes, and no evidence of effusion.  The physician's 
impression was left knee pain, most likely due to a meniscal 
tear.  

VA outpatient treatment records from July 2002 and April 2004 
contain ongoing reports of left knee pain and instability.  
Left knee x-rays taken in April 2004 showed normal bones and 
joints, with no joint effusion.

In September 2004, the Veteran had a VA medical examination 
addressing his joints.  The Veteran reported pain in his left 
knee for the last two to three years.  He stated that both of 
his knees occasionally locked, and that his knees caused a 
large amount of discomfort.  He indicated that knee pain was 
greatly worsened by standing or prolonged walking.  The 
examining physician observed that the Veteran wore a left 
knee brace, and that he used a cane in his right hand.  The 
range of motion of the left knee was from 0 to 130 degrees.  
The examiner found some subluxation of the left knee, and 
crepitus in that knee.  Left knee x-rays showed mild medial 
joint space narrowing and mild sclerosis.  The examiner's 
impressions regarding the left knee included early 
osteoarthritis, as well as subluxation and instability.  The 
examiner found that the Veteran had additional limitations 
with repetitive use and during flare-ups.  

A November 2004 MRI of the Veteran's left knee showed 
degenerative changes of the meniscus, without meniscal tear.  
There was grade II and grade III chondromalacia in multiple 
locations in the knee.

In a January 2005 notice of disagreement, the Veteran 
asserted that higher ratings were warranted for his service-
connected left knee disabilities.  He noted that his left 
knee had locking, pain, and some loss of functioning.

On VA examination in February 2005, the Veteran reported 
constant pain in his left knee.  The Veteran used a cane, and 
he indicated that he wore a left knee brace.  He reported 
that his left knee locked up at times, and that he had fallen 
on occasion.  He stated that he could not run or bend, and 
could not do prolonged standing or walking.  The examiner 
noted that the November 2004 MRI findings of chondromalacia.  
The examiner found evidence of tenderness below the patella.  
There was a slight amount of fluid in the suprapatellar 
bursa.  The range of motion of the left knee was from 0 to 
110 degrees.  With repetition of motion, there was an 
increase in pain, but no reduction of the range of motion.  
The examiner found mild medial and lateral laxity, and did 
not find any anteroposterior laxity.

In February 2006, the Veteran had arthroscopy on his left 
knee, at a VA Medical Center.  The surgeon found grade II 
changes in the medial and lateral compartments, femoral and 
tibial sides, and patella, and grade II to III changes on the 
trochlear groove.  The surgeon found no loose bodies and no 
meniscal tears.  Post-surgery discharge instructions included 
physical therapy exercises and the use of crutches.  On 
follow up two weeks later, the Veteran reported decreased 
pain, but ongoing problems with locking.  A March 2006 MRI of 
the left knee showed moderate joint effusion and degenerative 
changes of the medial meniscus.

In the September 2006 Travel Board hearing, the Veteran 
reported that the February 2006 VA surgery on his left knee 
had addressed cartilage damage, but that his left knee was 
still locking up.  He reported that his knees caught, making 
a loud pop, when he got up or bent down.  He indicated that 
his knee disorders made him unable to stand for long or walk 
very far.

VA medical records reflect that the Veteran underwent total 
surgical replacement of his right knee in April 2007.  In 
March 2008, the Veteran had evaluation of both knees.  He 
stated that he had ongoing pain in the right knee.  With 
regard to his left knee, he reported a six month history of 
painful popping and frequent giving out.  The range of motion 
of the left knee was full.  The range of motion of the right 
knee was from 10 degrees of extension to 95 degrees of 
flexion.  The left knee had some tenderness, and no evidence 
of instability.  In May 2008, a treating physician noted that 
the left knee had gross instability on varus and valgus 
testing.  In July 2008, a treating physician stated that 
further surgery on the left knee was not recommended.

On VA examination in July 2008, the examiner noted that the 
Veteran was in physical therapy for his right knee, but that 
the range of motion of the right knee was still not good.  
The examination report indicated that a knee had a range of 
motion to 12 degrees of extension and 98 degrees of flexion.  
The examination findings section of the report attributed 
that range of motion to the left knee.  The comment section 
of the report, however, described the condition of the right 
knee, and stated that the range of motion of the right knee 
was provided.  Based on the context provided by the entire 
examination report, as well as the March 2008 treatment 
outpatient report and other contemporaneous treatment reports 
of record, the Board finds that the reference to the left 
knee was erroneous, and that the stated range of motion was 
that of the right knee.

In VA outpatient treatment in September 2008, the Veteran 
reported having had a twisting injury of his left knee while 
walking eight months earlier.  He reported a three week 
history of locking, popping, giving way, and sharp pain in 
that knee.

The Veteran had a VA examination of his left knee later in 
September 2008.  The Veteran reported having had some 
improvement in his left knee symptoms after the 2006 surgery, 
but having ongoing pain in the knee.  He indicated that his 
left knee had given out about three times in the last six 
months, and that he had fallen twice.  He stated that he used 
a cane when walking, because of the problems with both of his 
knees.  He reported that his left knee disability made him 
unable to run, climb, squat, or kneel.  He also stated that 
his left knee disability made him unable to walk long 
distances or do yard work.  He indicated that he did not work 
because of a back disability.  He related having swelling in 
his left knee periodically.  He indicated that repetitive use 
and stretching of his left knee did not affect his symptoms.  
He stated that his symptoms were similar from day to day, 
without flare-ups.

The examiner noted tenderness to palpation of the Veteran's 
left knee, and mild crepitus, without any swelling.  The 
examiner did not find instability, subluxation, or locking.  
The range of motion of the left knee was from 0 to 130 
degrees.  There was slight pain on motion.  With three 
repetitions, there was no reduction in range of motion due to 
pain, fatigue, weakness, or incoordination.  The examiner's 
diagnosis was degenerative arthritis.

In December 2008, the Veteran had a VA orthopedic surgery 
consultation with respect to his left knee.  The Veteran 
reported that his left knee had slight pain most of the time.  
He stated that when he moved certain ways, particularly 
turning to the outside or to the left, he had marked pain in 
his left knee.  The consulting surgeon found that the left 
knee had no swelling, redness, or effusion.  The range of 
motion of the left knee was from 0 to 142 degrees.  All 
ligaments were intact and nontender to stress.  There was 
tenderness to the lateral side of the patella.  The patella 
slid well in the femoral groove, and that manipulation was 
not tender.  On x-rays, the knee appeared within normal 
limits.  An MRI of the knee showed tendinosis of the patellar 
tendon, and degenerative changes in the lateral tibial 
compartment.  The surgeon's impressions were tendinitis and 
degenerative joint disease.  The surgeon administered an 
injection to treat pain in the knee.

On follow-up in January 2009 with the same VA physician, the 
Veteran reported ongoing left knee pain.  The range of motion 
of the left knee was from 0 to 135 degrees.  The physician 
found that tendinitis in the Veteran's left knee had almost 
subsided.  The physician administered another injection to 
treat pain.

Upon review of the record, the Board finds that arthritis in 
the Veteran's left knee has not produced limitation of motion 
to an extent that warrants a compensable rating under 
Diagnostic Codes 5260 or 5261.  On VA examination in 
September 2004, the examiner found that the Veteran had 
additional limitation with repetitive use and during flare-
ups.  The description of the Veteran's condition at that 
time, however, did not show additional impairment that was 
equivalent to limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees, such as would warrant 
a rating higher than 10 percent for arthritis.  On VA 
examinations in February 2005 and September 2008, the 
examiners found no additional reduction of motion due to 
repetition, pain, fatigue, weakness, or incoordination.  Over 
the period from April 2004 forward, the preponderance of the 
evidence is against a rating higher than 10 percent for the 
arthritis in the Veteran's left knee.  

The Board notes that a precedent opinions of the VA's General 
Counsel has held that separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion) and Diagnostic Code 5261 
(leg, limitation of extension) may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004). 
However, as noted above, the evidence does not reflect 
compensable limitation of extension in the left knee at any 
point during the course of the claim to warrant separate 
ratings for extension and flexion.

The effects of subluxation in the Veteran's left knee are 
addressed by the Veteran's statements and the medical 
records.  The Veteran has repeatedly reported that his left 
knee at times gives way, sometimes causing him to fall.  He 
has often used a cane, and sometimes reported wearing a left 
knee brace.  Medical reports have varied as to extent of 
instability and laxity found in the Veteran's left knee.  The 
Veteran has also reported on many occasions that his left 
knee sometimes locks up.  That locking has not been observed 
by clinicians, but the Veteran is competent to report the 
symptom.  Viewed on MRI and arthroscopy, the Veteran's left 
knee has chondromalacia, but does not have dislocated 
cartilage.  The Board considers the credible account of at 
least some locking, however, along with the evidence of the 
extent of the subluxation and instability, as warranting a 20 
percent rating under Diagnostic Code 5257, for impairment 
consistent with moderate subluxation and instability.  The 
left knee subluxation has produced sufficient impairment over 
time to warrant a 20 percent rating from the April 2004 grant 
of service connection.  However, severe subluxation or 
instability has not been shown.  In this regard, his 
instability has been described as mild, or nonexistent.  
While one report noted gross instability on valgus and varus 
testing, subsequent reports found no instability.  Thus, 
considering the totality of the evidence, the Board finds 
that Veteran's subluxation disability is most accurately 
classified as moderate.  

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's knee.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 




ORDER

An initial rating in excess of 10 percent for arthritis of 
the left knee is denied.

From April 22, 2004, a 20 percent disability rating for 
subluxation of the left knee is granted, subject to the laws 
and regulations controlling the disbursement of monetary 
benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


